The judgment of the Supreme Court was entered,
Per Curiam.
The mortgage by the decedent was something more than a mere lien. For all purposes of security to the mortgagee, it was a conveyance of the land. He could have recovered in ejectment possession of the premises, and held until his principal, with interest, was repaid. Had he resorted to this remedy, and the mortgagor had then died, it is not pretended that his widow would have any right to the exemption. The proceeding under the Act of Assembly by scire facias is but a substitute for a foreclosure in equity, and the sale which it provides for does not alter the case. It ought not to be that the election of one remedy, and not the other, should make a difference in the right of the mortgagee.
Decree affirmed and anneal dismissed at the costs of the appellant.